DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
“a heat transfer fluid provided conveyed through” in line 11 should read -- a heat transfer fluid conveyed--.
“the hat transfer fluid conveyed through” in line 12 should read --the heat transfer fluid conveyed through --.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 6,250,103) in view of Taras (US PGPub No. 2008/0099191).
Regarding claim 1, Watanabe (Figs. 10A and 10B) discloses a heat exchanger (10), comprising,
a first header (header 11 on left side);
a second header (header 11 on right side) including at least one flow restricting element (decompressing means 20) therein defining a first volume (volume above the decompressing means 20), a second volume (volume below the decompressing means 20); and
a plurality of heat exchange tubes (tubes in passes P1 and P2) arranged in spaced parallel relationship and fluidly coupling the first header and the second header (the tubes have parallel fluid passes and fluidly connected between the headers 11);
wherein the heat exchanger has a multi-pass configuration (2 passes) such that a first portion of the plurality of heat exchange tubes (tubes having the pass P1) are coupled to the first volume (the volume above the decompressing means 20) and form a first fluid pass of the heat exchanger (P1), a second portion of the plurality of heat exchange tubes (tubes having the pass P2) are coupled to the second volume (the volume below the decompressing means 20) and form a part of a second fluid pass of the heat exchanger (P2) wherein during operation, a heat transfer fluid conveyed the first volume has a first saturation temperature and the heat transfer fluid conveyed through the second volume has a second saturation temperature, wherein the first saturation temperature and the second saturation temperature are different (see Fig. 5 and col. 3, lines 24-50, the decompressing means 20 decompress condensed refrigerant to become a low-temperature and a low-pressure gaseous refrigerant (point Ct1 to Ct2) and re-condensed in the refrigeration passage between the decompressing means and the refrigeration outlet (point Ct2 to Ct3). Hence, the saturation temperature in the volumes above and below the decompressing means 20 are different since the refrigerant pressure between the volumes has changed).
Watanabe fails to disclose wherein the flow restricting element comprises a porous insert positioned within the second volume adjacent at least the second portion of the plurality of heat exchanger tubes, the porous insert being configured to restrict a fluid flow path between the first fluid pass and the second fluid pass.
Taras discloses the flow restricting element comprises a porous insert (porous member 34b, Fig. 7a) positioned within the second volume (40) adjacent at least the second portion of the plurality of heat exchanger tubes (channels 16, and the porous member 34b is provided at a channel entrance, paragraph 0030 ,and may be placed in intermediate manifold between refrigerant passes, paragraph 0034), the porous insert being configured to restrict a fluid flow path between the first fluid pass and the second fluid pass (the material of the porous member provides a restriction to the refrigerant flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the flow restricting element comprises a porous insert positioned within the second volume adjacent at least the second portion of the plurality of heat exchanger tubes, the porous insert being configured to restrict a fluid flow path between the first fluid pass and the second fluid pass in Watanabe as taught by Taras in order to provide uniform distribution to the channels (paragraph 0012 of Taras).
Regarding claim 2, Watanabe as modified further discloses wherein the porous insert is formed with pockets or cavities (space below the porous member 34b, Fig. 7a of Taras) that are each configured to receive or accommodate one of the plurality of heat exchanger tubes extending into the second header (the space receives channels 16 or tubes of the pass P2 in Fig. 10A of Watanabe).
Regarding claim 3, Watanabe as modified further discloses wherein a difference between the second saturation temperature and the first saturation temperature exceeds normal temperature variation within the at least one of the first header and second header (the saturation temperature differences in the first and second volumes exceed the temperature variation of the refrigerant within volume above partition 16 in header 1, which has zero or negligible temperature variation from inlet 11a).
Regarding claim 4, Watanabe as modified further discloses wherein the flow restricting element imparts a pressure drop on the heat transfer fluid conveyed there through during operation, such that a pressure of the heat transfer fluid in the first volume is greater than a pressure of the heat transfer fluid in the second volume (the decompression means 20 reduce pressure of the refrigerant from volumes above and below the decompression means 20 in header 11).
Regarding claim 7, Watanabe as modified further discloses wherein the flow restricting element comprises an orifice (the decompression means 20 has orifice opening in tube 21b).
Regarding claim 9, Watanabe as modified further discloses wherein a distributor (orifice tube 21b) fluidly coupled to the orifice (the opening in the orifice tube 21b) is arranged within the second volume and is adjacent at least the second portion of the plurality of heat exchange tubes (orifice tube 21b has a portion in pass P2 and adjacent the top portion of the tubes in pass P2).
Regarding claim 12, Watanabe as modified further discloses wherein the first header (header 11 on left side) comprises one or more partitions disposed therein and defining two or more discrete fluid volumes (a partition 16 in the header 11 define two fluid volumes).
Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 6,250,103) and Taras (US PGPub N. 2008/0099191) as applied to claim 1 above, and further in view of Cho (KR 101462176 B1, and US 2015/0021003 has been used herein for translation).
Regarding claims 5 and 6, Hashimoto as modified fails to explicitly disclose wherein the pressure drop is between about 1 psi and about 12 psi (claim 4)/ about 6 psi (claim 5).
It is noted that the pressure drop in the orifice in separator 28 depends upon the cross-sectional area of the orifice. Pressure drop is higher when cross-sectional area of the orifice becomes smaller. Cho discloses the hole may be 5% to 70% of a cross-sectional area of an inner space of the corresponding header (paragraph 0094 of Cho). Therefore, the pressure drop is a result effective variable and one of ordinary skill in the art would perform routine optimization for the recited pressure drop to obtain the flow speed in the heat exchanger.
Regarding claim 8, Hashimoto as modified fails to disclose wherein a cross-sectional area of the orifice is between about 3% and about 30% of a cross-sectional area of the at least one of the first header and the second header in which it is disposed.
As indicated above, Cho discloses the hole may be 5% to 70% of a cross-sectional area of an inner space of the corresponding header (paragraph 0094 of Cho). Therefore, the cross-sectional area of the orifice is a result effective variable and one of ordinary skill in the art would perform routine optimization for the recited cross-sectional area to obtain the optimum pressure drop and flow speed in the heat exchanger.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 6,250,103) and Taras (US PGPub No. 2008/0099191) as applied to claim 1 above, and further in view of Lee (US PGPub No. 2015/0107296).
Regarding claim 10, Watanabe as modified further discloses the flow restricting element (20) comprises a flow control valve (orifice tube 21b), the flow control valve being movable to adjust a parameter of a fluid flow path between the first fluid pass and the second fluid pass.
Lee (Fig. 4) discloses the flow restricting element (20) comprises a flow control valve (blocking plate 110, Fig. 4), the flow control valve being movable to adjust a parameter of a fluid flow path between the first fluid pass and the second fluid pass (the blocking plate 110 is movable to adjust the cross-section opening in header 41 between the passes in the heat exchanger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flow restricting element comprises a flow control valve, the flow control valve being movable to adjust a parameter of a fluid flow path between the first fluid pass and the second fluid pass in Watanabe as taught by Lee in order to enhance distribution property of the refrigerant (paragraph 0063 of Lee).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 6,250,103) and Taras (US PGPub No. 2008/0099191) as applied to claim 1 above, and further in view of Koons (US PGPub No. 2012/0011867).
Regarding claim 11, Hashimoto as modified fails to explicitly disclose wherein the plurality of heat exchange tubes are microchannel tubes.
Koons discloses wherein the plurality of heat exchange tubes are microchannel tubes (the tube 70 has microchannels 72, see Fig. 4 of Koons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the plurality of heat exchange tubes are microchannel tubes in Hashimoto as taught by Koons in order to increase the contact surface area of the fluid and the tube.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 6,250,103) and Taras (US PGPub No. 2008/0099191) as applied to claim 1 above, and further in view of Hashimoto (JP 2010-127510 A).
Regarding claim 13, Watanabe as modified fails to disclose wherein the first header comprises two baffles forming a first volume, second volume, and third volume of the first header.
Hashimoto discloses wherein the first header (102) comprises two baffles (two partitions 106 in header 102) forming a first volume, second volume, and third volume of the first header (see annotated figure below).

    PNG
    media_image1.png
    490
    825
    media_image1.png
    Greyscale

Thus, the headers 11 of Watanabe may be modified into the structure of Hashimoto above having the first volumes and first pass at the center of the heat exchanger, and second and third volumes having respective second passes provided at two opposite sides of the first pass. The decompression means 20 may be provided between first/second volume and first/third volume in header 101. Such a configuration provides more uniform temperature distribution and uniform flow across the heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first header comprises two baffles forming a first volume, second volume, and third volume of the first header in Wanatabe as taught by Hashimoto in order to provide more uniform temperature distribution and uniform flow across the heat exchanger.
Regarding claim 14, Watanabe as modified further discloses wherein during operation the heat transfer fluid conveyed through the third volume has a third saturation temperature (saturation temperature in third volume of header 102), wherein the first saturation temperature and the third saturation temperature are different (the saturation temperature in the first volume of header 101 and saturation temperature in third volume of header 102 are different since their refrigerant pressure are different as a result of the orifice provided between the first and third volumes in the combination).
Regarding claim 15, Watanabe as modified further discloses wherein the second saturation temperature and the third saturation temperature are identical (the value saturation temperature in the second volume of header 101 and the value of saturation temperature in third volume of header 102 are identical since they are both have the same pressure from point Ct2 to Ct3 as the refrigerant passes through the second condensing zone C2, see Fig. 5 and col. 11, lines 10-2 2of Watanabe).
Regarding claim 16, Watanabe as modified further discloses wherein the second saturation temperature and the third saturation temperature are distinct (the saturation temperature of the second volume and third volume are distinguishable and are separate values).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763